12/29/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 August 2, 2022 Session

               CAROLE J. BOYD ET AL. v. TOWN OF MORRISON

                 Appeal from the Chancery Court for Warren County
                       No. 15066    Don R. Ash, Senior Judge


                             No. M2021-01542-COA-R3-CV


The issues in this appeal arise from protracted litigation in three courts involving several
property owners (“Plaintiffs”) who contend the Town of Morrison, Tennessee, (“the
Town”) is estopped, for various reasons, from collecting property taxes on their properties.
Although the dispute initially involved a challenge to whether the Town lawfully annexed
Plaintiffs’ properties, it is no longer disputed that the Town annexed the properties with
the passage of Ordinances 01-01 and 01-02 on second and final reading on November 5,
2001. The genesis of the dispute occurred in 2017 when Plaintiffs were cited to the
Municipal Court for violating the Town’s zoning ordinances. During the hearing, the Town
was required to establish that Plaintiffs’ properties had been annexed. To prove it had
annexed the properties, the Town erroneously relied upon Ordinance 01-03, instead of
Ordinances 01-01 and 01-02. The Municipal Court found that the Town had not lawfully
enacted Ordinance 01-03 to annex Plaintiffs’ properties; therefore, the court dismissed the
citations. The Town did not appeal that decision. Two years later, the Town filed a petition
for declaratory judgment in the Chancery Court, arguing that it had properly annexed the
subject properties. The Chancery Court dismissed the petition concluding that the Town
was collaterally estopped from relitigating the issue because “the relevant issue was
litigated and determined by the Municipal Court . . . , [which] was a court of competent
jurisdiction, and therefore, this Chancery Court will not disturb that Court’s findings.” The
Town appealed the Chancery Court decision; however, it voluntarily dismissed the appeal.
Nevertheless, the Town continued to send delinquent tax notices to Plaintiffs. As a
consequence, Plaintiffs commenced this action seeking a declaration that their properties
had not been properly annexed by the Town. In its Answer, the Town asserted, for the first
time, that it had annexed Plaintiffs’ properties in 2001 pursuant to Ordinances 01-01 and
01-02. Although Plaintiffs argued that the Town was collaterally estopped from relying on
these ordnances, the chancellor ruled otherwise. Specifically, the chancellor held that
Ordinances 01-01 and 01-02 were not at issue in the Municipal Court proceedings and
because the issues raised in that proceeding were not identical to those raised in the prior
court proceedings, collateral estoppel did not apply. Further, the chancellor ruled that the
Town had lawfully annexed the properties in November 2001 pursuant to Ordinances 01-
01 and 01-02. However, the chancellor also ruled that the Town was equitably estopped
from collecting delinquent taxes owed prior to 2022. This appeal followed. We have
determined that the Municipal Court lacked subject matter jurisdiction to determine
whether the Town had lawfully annexed Plaintiffs’ properties; therefore, the judgment of
the Municipal Court is a null and void judgment that may not constitute a basis for collateral
estoppel. For this and other reasons, we affirm the chancellor’s decision to deny Plaintiffs’
Petition for Injunctive Relief. However, we reverse the chancellor’s ruling that the Town
is equitably estopped from collecting delinquent property taxes from Plaintiffs.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                      Affirmed in Part and Reversed in Part

FRANK G. CLEMENT, JR., P.J., M.S., delivered the opinion of the court, in which THOMAS
R. FRIERSON II, and W. NEAL MCBRAYER, JJ., joined.

M. Trevor Galligan, Bailey D. Barnes, McMinnville, Tennessee, for the appellants, Carole
J. Boyd, Susan Greene, F. Campbell Boyd, III, Mary Jane McGiboney, Bruce J.
McGiboney, Ann F. Boyd Deal, Jack W. Odom, Diane W. Odom, and Odom Revocable
Living Trust.

Nathan S. Luna, Murfreesboro, Tennessee, for the appellee, Town of Morrison, Tennessee.

                                         OPINION

                           FACTS AND PROCEDURAL HISTORY

       We begin our recitation of the facts and procedural history by discussing the three
ordinances voted on by the Board of Aldermen for the Town in 2001 that are at issue in
this appeal.

        At a regularly scheduled public meeting of the Town’s Board of Aldermen on April
24, 2001, the Board passed on first reading Ordinance 01-01 and Ordinance 01-02 with the
intent to annex approximately 396 acres, which included properties owned by Plaintiffs:
Carole J. Boyd, Susan Greene, F. Campbell Boyd, III, Mary Jane McGiboney, Bruce J.
McGiboney, Ann F. Boyd Deal, Jack W. Odom, Diane W. Odom, and Odom Revocable
Living Trust. Later, on May 10, 2001, the Board held a meeting to receive public comment
concerning the same two ordinances. Another regularly scheduled public meeting took
place on November 5, 2001, at which time the Board voted on and passed on second and
final reading Ordinances 01-01 and 01-02. Although it was previously contested, it is now
undisputed that Ordinances 01-01 and 01-02 were lawfully enacted by the Town, and the
396 acres that included Plaintiffs’ properties were lawfully annexed by the Town.



                                            -2-
       In the interim, and for reasons unexplained by the record, on September 4, 2001, the
Board of Aldermen voted to approve Ordinance 01-03, the purpose of which was to annex
approximately 185 acres, which also included Plaintiffs’ properties. Then, on October 1,
2001, the Board held a public hearing to discuss Ordinance 01-03, during which the Board
also voted to pass the ordinance. Significantly, however, the procedure the Board followed
was not in compliance with the Town’s charter, and it is now undisputed that Ordinance
01-03 was never lawfully enacted.

       Beginning in 2002, the Town sent property tax notices annually to Plaintiffs, who
paid their respective property taxes to the Town until 2017, when Plaintiffs were cited to
appear in the Municipal Court of the Town of Morrison, Tennessee, for allegedly violating
the Town’s zoning ordinances. (Plaintiffs have not paid any property taxes since 2017.) At
that hearing, the Town only relied on Ordinance 01-03 to establish that it had annexed
Plaintiffs’ properties. After the hearing, the Municipal Court determined that Ordinance
01-03 had not been lawfully enacted pursuant to the Town’s charter. More specifically, the
Municipal Court held that “[p]ursuant to Morrison Charter Section 4 (a)(2), every
ordinance shall be passed on two (2) different days, at regular, special, or adjourned
meetings” and that “[t]here is no provision in [the Town’s] charter which allows passage
of an ordinance at a public hearing.” The court went on, however, to find that the Town
had erroneously voted on Ordinance 01-03 at a “regular meeting,” rather than at a public
hearing, stating:

      3. [The Town] held a public hearing on October 1, 2001, as required by
      Tennessee law to hear or discuss any arguments concerning Ordinance No.
      01-03.
      4. [The Town] attempted to pass Ordinance No. 01-03 during the public
      hearing.
      5. [The Town] adjourned the public hearing and called the regular meeting
      of the board to order.
      6. [The Town] did not pass Ordinance No. 01-03 during the regular meeting
      on October 1, 2001.
      7. [The Town] did not pass Ordinance No. 01-03 at any time after October 1,
      2001, as required by its Charter.
      8. The vote taken during the public hearing on October 1, 2001, was not
      effective to pass Ordinance No. 01-03.

       For the foregoing reasons, the Municipal Court held that the Town had not annexed
Plaintiffs’ properties. As a consequence, the Municipal Court dismissed the citations
pursuant to an order entered on February 24, 2017. The Town did not appeal the judgment
of the Municipal Court.

     On June 21, 2019, the Town filed a petition for declaratory judgment in the
Chancery Court of Warren County arguing, once again, that it had properly annexed the

                                           -3-
subject properties by enacting Ordinance No. 01-03. The Chancery Court dismissed the
petition for the following reasons:

        Since the relevant issue was litigated and determined by the Municipal Court
        and for the above-listed reasons, this Court respectfully finds that the
        Municipal Court of Morrison was a court of competent jurisdiction, and
        therefore, this Chancery Court will not disturb that Court’s findings. The
        Town of Morrison’s action is dismissed.1

     The Town filed a timely appeal; however, it filed a Notice of Voluntary Dismissal
on May 19, 2020, prior to any ruling by this court.

        The foregoing adverse rulings notwithstanding, the Town continued to send tax
notices to Plaintiffs. It also took steps to prevent the Assessor of Property for Warren
County from redrawing the county maps to reflect the Municipal Court and the Chancery
Court’s decisions. For these reasons, Plaintiffs commenced this action on April 13, 2021,
by filing a petition for injunctive relief alleging that the Town’s continuing effort to collect
municipal taxes violated the Chancery Court’s February 7, 2020 order.2

        In its answer the Town asserted, for the first time, that it annexed Plaintiffs’
properties in 2001 with the enactment of Ordinance 01-01 and 01-02. Plaintiffs responded
to this assertion by contending that the Town was collaterally estopped from arguing that
it had properly annexed Plaintiffs’ properties based on the 2017 Municipal Court ruling
and the 2020 Chancery Court ruling.

       The chancellor determined that the Town was collaterally estopped from relitigating
whether Ordinance 01-03 properly annexed Plaintiffs’ properties, but that it was not
estopped from litigating whether Ordinance 01-01 and 01-02 properly annexed Plaintiffs’
properties. The chancellor also held that both Ordinance 01-01 and Ordinance 01-02 were
lawfully enacted and annexed Plaintiffs’ properties. The final order reads, in pertinent part:

        Regarding Ordinances 01-01 and 01-02, the Court finds collateral estoppel
        does not apply. The Town of Morrison actually raised and litigated the issue
        of Ordinance 01-03 before the Chancery Court in one of the earlier
        litigations, not Ordinances 01-01 or 01-02. Because this factor is not met, the
        Court finds the doctrine of collateral estoppel is not applicable as to these
        two Ordinances.


        1
           Circuit Court Judge L. Craig Johnson, sitting by interchange, presided over this chancery court
proceeding.
         2
           Chancellor Larry B. Stanley, Jr., recused himself, and Senior Judge Don R. Ash was designated
to hear the case.
                                                  -4-
                                         .      .      .

         Regarding Ordinance 01-03 (01-05), the Court finds collateral estoppel
         applies to bar the Town’s claims primarily because, and in contrast to
         Ordinances 01-01 and 01-02, Ordinance 01-03 was actually raised and
         litigated in the earlier Municipal litigation.

       However, the chancellor additionally ruled that the Town was equitably estopped
from collecting delinquent taxes from Plaintiff for the tax years preceding the entry of its
order:

         While the Court has found the Petitioners’ claims are barred by collateral
         estoppel considering Ordinance 01-03, the Court also finds the doctrine of
         equitable estoppel properly applies in this case. The Respondent Town of
         Morrison failed to timely appeal the Municipal Court’s ruling dismissing the
         Petitioner’s citations and finding the annexation was invalid. Next, the
         Respondent Town of Morrison appealed the Chancery Court dismissal of
         their case (based on collateral estoppel), but voluntarily dismissed their
         appeal. During the years since the Municipal Court found the annexation of
         Petitioners’ properties improper, the Town of Morrison has continued to
         issue delinquent property tax notices to the Petitioners while failing to
         establish whether the Petitioners are properly included in their zoning map.
         The confusion continues when considering Ordinances 01-05 and 01-06
         [were] never passed correctly. Considering the totality of the circumstances
         it is evident to the Court the Respondent has failed to act or acted in error in
         a number of ways concerning the Petitioners’ property. Accordingly, as an
         equitable remedy the Court orders any outstanding citations from the Town
         of Morrison against the Petitioners regarding property taxes for the relevant
         parcels to this case are void and invalid.

         This appeal followed.

                                             ISSUES

       The parties raise several issues for our review, which we have consolidated and
restated:

   I.       Whether the trial court erred in holding that the doctrine of collateral estoppel
            did not bar the Town from presenting evidence that it had properly annexed
            Plaintiffs’ properties under Ordinances 01-01 and 01-02.

   II.      Whether the trial court erred by enjoining the Town from collecting outstanding
            property taxes from Plaintiffs’ for the tax years prior to 2022.

                                              -5-
                                           STANDARD OF REVIEW

        “In all actions tried upon the facts without a jury, the court shall find the facts
specially and shall state separately its conclusions of law and direct the entry of the
appropriate judgment.” Tenn. R. Civ. P. 52.01. If the trial court makes the required findings
of fact, “appellate courts review the trial court’s factual findings de novo upon the record,
accompanied by a presumption of the correctness of the findings, unless the preponderance
of the evidence is otherwise.” Kelly v. Kelly, 445 S.W.3d 685, 692 (Tenn. 2014) (quoting
Armbrister v. Armbrister, 414 S.W.3d 685, 692 (Tenn. 2013) (citing Tenn. R. App. P.
13(d)). “For the evidence to preponderate against a trial court’s finding of fact, it must
support another finding of fact with greater convincing effect.” State ex rel. Flowers v.
Tennessee Trucking Ass’n Self Ins. Grp. Tr., 209 S.W.3d 595, 599 (Tenn. Ct. App. 2006).

       Our review of a trial court’s determinations on issues of law is de novo, without any
presumption of correctness. Lind v. Beaman Dodge, Inc., 356 S.W.3d 889, 895 (Tenn.
2011). Whether the doctrine of collateral estoppel applies is a question of law. Bowen ex
rel. Doe v. Arnold, 502 S.W.3d 102, 106 (Tenn. 2016).

                                                ANALYSIS

                                      I.      COLLATERAL ESTOPPEL

        Collateral estoppel, or issue preclusion, is a court-made doctrine that bars the same
parties from relitigating in a second suit the issues that were raised and determined in a
prior suit.3 White v. Bradley Cnty. Gov’t, 639 S.W.3d 568, 579 (Tenn. Ct. App. 2021)
(citations omitted). Based on this doctrine, when an issue has been actually and necessarily
determined in an earlier proceeding between the parties, that determination is conclusive
against the parties in subsequent proceedings. See Mullins v. State, 294 S.W.3d 529, 534–
35 (Tenn. 2009) (citations omitted).

       The party invoking collateral estoppel has the burden of proof. Id. at 535. To prevail
on a claim of collateral estoppel, a party must establish:

        (1) that the issue to be precluded is identical to an issue decided in an earlier
        proceeding, (2) that the issue to be precluded was actually raised, litigated,

        3
           Res judicata (claim preclusion) is occasionally confused with collateral estoppel (issue
preclusion), and while the doctrines overlap in some instances, they are not the same. See White v. Bradley
Cnty. Gov’t, 639 S.W.3d 568, 581 (Tenn. Ct. App. 2021). “The doctrine of res judicata bars a second suit
between the same parties or their privies on the same cause of action with respect to all issues which were
or could have been litigated in the former suit. Collateral estoppel operates to bar a second suit between the
same parties and their privies on a different cause of action only as to issues which were actually litigated
and determined in the former suit.” Id. (footnote omitted).
                                                    -6-
      and decided on the merits in the earlier proceeding, (3) that the judgment in
      the earlier proceeding has become final, (4) that the party against whom
      collateral estoppel is asserted was a party or is in privity with a party to the
      earlier proceeding, and (5) that the party against whom collateral estoppel is
      asserted had a full and fair opportunity in the earlier proceeding to contest
      the issue now sought to be precluded.

Bowen ex rel. Doe v. Arnold, 502 S.W.3d 102, 107 (Tenn. 2016) (quoting Mullins, 294
S.W.3d at 535).

      As the chancellor explained in the final order from which this appeal lies,

                    Collateral Estoppel: Ordinances 01-01 and 01-02

      After reviewing the proof from the hearing with the above-factors in Bowen,
      the Court finds the following:

      1) (Whether the issue to be precluded is identical to an issue decided in an
      earlier proceeding) The issues are not identical and consist of whether the
      annexation of the properties was proper only under Ordinance 01-03;
      2) (Whether the issue to be precluded was actually raised, litigated, and
      decided on the merits in the earlier proceeding) The issue of annexation was
      raised in Municipal Court, but only as it applied to Ordinance 01-03;

                                      .      .      .

      4) (Whether the party against whom collateral estoppel is asserted had a full
      and fair opportunity in the earlier proceeding to contest the issue now sought
      to be precluded) The Town of Morrison had a right to put on proof in regard
      to Ordinances 01-01 and 01-02, but only relied on Ordinance 01-03.

      Regarding Ordinances 01-01 and 01-02, the Court finds collateral estoppel
      does not apply. The Town of Morrison actually raised and litigated the issue
      of Ordinance 01-03 before the Chancery Court in one of the earlier
      litigations, not Ordinances 01-01 or 01-02. Because this factor is not met, the
      Court finds the doctrine of collateral estoppel is not applicable as to these
      two Ordinances.

       We agree with the foregoing findings of fact and conclusions of law; therefore, we
affirm the chancellor’s ruling on the issue of collateral estoppel.




                                           -7-
       We also find an additional basis on which to conclude that the Town is not
collaterally estopped from relying on Ordinances 01-01 and 01-02.4 For collateral estoppel
to apply, the issue must have been previously decided by a court of competent jurisdiction.
See State ex rel. Cihlar v. Crawford, 39 S.W.3d 172, 178 (Tenn. Ct. App. 2000) (“Once an
issue has been actually or necessarily determined by a court of competent jurisdiction, the
doctrine of collateral estoppel renders that determination conclusive on the parties and
their privies in subsequent litigation, even when the claims or causes of action are
different.”) (citations omitted).

       In its February 24, 2017 order, the Municipal Court ruled that Ordinance 01-03 was
not lawfully enacted and, on that basis, the court ruled that Plaintiffs’ properties had not
been annexed by the Town. We, however, have determined that the Municipal Court
judgment is void on its face because the Municipal Court lacked subject matter jurisdiction
to determine whether Ordinance 01-03 was lawfully enacted.

      The jurisdiction of the municipal courts of Tennessee arises from Article 6, § 1, of
the Tennessee Constitution:

        The judicial power of this state shall be vested in one Supreme Court, and in
        such circuit, chancery and other inferior courts as the Legislature shall from
        time to time, ordain and establish; in the judges thereof, and in justices of the
        peace. The Legislature may also vest such jurisdiction in corporation courts
        as may be deemed necessary. Courts to be holden by justices of the peace
        may also be established.

       “[W]hile ordinarily the jurisdiction of municipal courts is limited to cases involving
violations of municipal ordinances, it may be extended by the Legislature to cases arising
under the state law. The Legislature may establish courts and determine their jurisdiction,
when not forbidden by the Constitution.” City of Church Hill v. Elliott, No. E2016-01915-
CCA-R3-CD, 2017 WL 2591371, at *2–3 (Tenn. Crim. App. June 15, 2017)
(quoting Moore v. State, 19 S.W.2d 233, 233 (Tenn. 1929)). Furthermore, and as
Tennessee Code Annotated § 16–18–301(b)(2) states, municipal courts may exist
“pursuant to general statute, local law, private act, charter provision, municipal law,
municipal ordinance or other legal authorization.”



        4
          “This Court is permitted to affirm a grant of summary judgment on grounds different from those
cited by the trial court.” See Collier v. Legends Park LP, 574 S.W.3d 356, 359 (Tenn. Ct. App. 2018)
(quoting Hill v. Lamberth, 73 S.W.3d 131, 136 (Tenn. Ct. App. 2001)) (“Although the trial court granted
summary judgment on the basis of foreseeability, this Court may affirm the trial court’s decision when
rendered on different grounds.”); see also Bobo v. City of Jackson, 511 S.W.3d 14, 26 n.14 (Tenn. Ct. App.
2015) (“[W]e are entitled as an appellate court to affirm the entry of summary judgment
on grounds that differ from those forming the basis of the trial court’s decision.”).
                                                  -8-
      The Municipal Court Reform Act of 2004, codified at Tennessee Code Annotated §
16–18–301 through –312, specifies the jurisdiction of municipal courts. In pertinent part,
§ 16-18-302(a) provides:

        (1) A municipal court possesses jurisdiction in and over cases:

             (A) For violation of the laws and ordinances of the municipality; or
             (B) Arising under the laws and ordinances of the municipality; and

        (2) A municipal court also possesses jurisdiction to enforce any municipal
        law or ordinance that mirrors, substantially duplicates or incorporates by
        cross-reference the language of a state criminal statute, if and only if the state
        criminal statute mirrored, duplicated or cross-referenced is a Class C
        misdemeanor and the maximum penalty prescribed by municipal law or
        ordinance is a civil fine not in excess of fifty dollars ($50.00).

        Thus, unless extended by the General Assembly, a municipal court’s jurisdiction is
restricted to cases involving alleged violations of laws and ordinances of the municipality.
See Elliott, 2017 WL 2591371, at *2; see also City of McMinnville v. Hubbard, No.
M2018-00223-CCA-R3-CO, 2019 WL 719077 (Tenn. Crim. App. Feb. 20, 2019); Moore
v. State, 19 S.W.2d 233, 233 (Tenn. 1929). None of the parties have cited any authority—
and we are unaware of any authority—that extends the jurisdiction of the Municipal Court
of the Town of Morrison to determine whether a municipal ordinance was lawfully enacted.
Thus, the ruling by the Municipal Court exceeded the jurisdiction of that court. As a
consequence, the judgment of the Municipal Court was void on its face because the court
lacked the jurisdiction to render such a judgment. See Dykes v. Compton, 978 S.W.2d 528,
529 (Tenn. 1998).

       Furthermore, the ruling by the Municipal Court constituted a Declaratory Judgment
concerning the validity of Ordinance 01-03, the jurisdiction for which is limited to courts
of record. See Tenn. Code Ann. § 29-14-102(a). The Municipal Court of Morrison,
Tennessee is not a court of record. Thus, the Municipal Court lacked subject matter
jurisdiction to render a Declaratory Judgment that Ordinance 01-03 was or was not lawfully
enacted.

       We also note that the proper means by which to challenge the validity of an
ordinance is through a quo warranto action pursuant to Tennessee Code Annotated § 6-51-
103.5 As Tennessee Code Annotated § 6-51-103 provides, any aggrieved property owner

        5
           The right to challenge an annexation is a statutory right that in its very origin is limited. See Allen
v. City of Memphis, 397 S.W.3d 572, 579 (Tenn. Ct. App. 2012) (quoting Brent v. Town of Greenville, 309
S.W.2d 121, 123 (Tenn. 1957)). “[T]he courts have no power to vacate an annexation ordinance for purely


                                                      -9-
may contest the validity of an ordinance annexing his property and that such suit may be
brought in the court of the appropriate jurisdiction. State ex rel. Stall v. Knoxville, 365
S.W.2d 433, 433 (Tenn. 1963). However, due to the limited jurisdiction of the Municipal
Court, it was not the court of the appropriate jurisdiction. Because the judgment of the
Municipal Court is void on its face for want of jurisdiction, there is no prior decision by a
court of competent jurisdiction concerning the annexation of Plaintiffs’ properties by the
Town, whether it be pursuant to Ordinance 01-03 or Ordinances 01-01 and 01-02.

       As for the first chancery court proceeding, Ordinances 01-01 and 01-02 were never
raised by the pleadings or submitted for determination by Judge Johnson. Moreover, Judge
Johnson did not make a decision “on the merits” concerning whether Ordinances 01-01
and 01-02 were lawfully enacted. See Mullins, 294 S.W.3d at 536 (“For an issue to be
‘actually litigated’ for the purpose of applying the doctrine of collateral estoppel, it must
have been ‘properly raised, by the pleadings or otherwise, and . . . submitted for
determination, and . . . determined.’”) (citations omitted). Nor did he make an independent
determination concerning Ordinance 01-03. Instead, Judge Johnson chose to “not disturb”
the findings of the Municipal Court and dismissed the Town’s petition.6 Thus, the judgment
in the first chancery court proceeding cannot serve as a basis for the application of the
doctrine of collateral estoppel in reference to Ordinances 01-01 and 01-02.

       For the foregoing reasons, we affirm the decision that collateral estoppel does not
now preclude the Town from asserting that it lawfully annexed Plaintiffs’ properties in
2001 with the passage of Ordinances 01-01 and 01-02, as well as the chancellor’s decision
to deny Plaintiffs’ petition for injunctive relief.

                                      II.      EQUITABLE ESTOPPEL

      The Town contends that the chancellor erred by ruling that it was equitably estopped
from collecting outstanding property taxes owed by Plaintiffs prior to 2022.

      The doctrine of equitable estoppel is a form of equitable relief, and a decision to
award equitable relief is generally within the discretion of the trial court. See Harris v.
McMichael, No. E2020-00817-COA-R3-CV, 2021 WL 5274050, at *4 (Tenn. Ct. App.


procedural defects, because no such authority has been granted by statute.” Id. (quoting City of Watauga v.
City of Johnson City, 589 S.W.2d 901, 906 (Tenn. 1979)). To the contrary, the general rule is that defects
in an annexation ordinance must be presented in the context of a challenge to its reasonableness or necessity
by way of a timely quo warranto challenge. See id. (citing City of Oak Ridge v. Roane Cnty., 563 S.W.2d
895, 898 (Tenn. 1978)).

        6
          Judge Johnson ruled in the first chancery court action: “Since the relevant issue was litigated and
determined by the Municipal Court and for the above-listed reasons, this Court respectfully finds that the
Municipal Court of Morrison was a court of competent jurisdiction, and therefore, this Chancery Court will
not disturb that Court’s findings. The Town of Morrison’s action is dismissed.”
                                                   - 10 -
Nov. 12, 2021) (citing Morrow v. Jones, 165 S.W.3d 254, 258 (Tenn. Ct. App. 2004)).
Discretionary decisions are reviewed under the “abuse of discretion” standard of review,
see Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010). Nevertheless,
discretionary decisions must take the applicable law and relevant facts into account. Id. at
524. Stated another way, a discretionary decision requires “a conscientious judgment,
consistent with the facts, that takes into account the applicable law.” White v. Beeks, 469
S.W.3d 517, 527 (Tenn. 2015) (citing Lee Med., Inc., 312 S.W.3d at 524).

     In the final order, the chancellor explained the basis for his determination that the
Town was equitably estopped from collecting delinquent property taxes, stating:

        The [Town] failed to timely appeal the Municipal Court’s ruling dismissing
        the Petitioner’s citations and finding the annexation was invalid. Next, the
        [Town] appealed the Chancery Court dismissal of their case (based on
        collateral estoppel), but voluntarily dismissed their appeal. During the years
        since the Municipal Court found the annexation of [Plaintiffs’] properties
        improper, the Town of Morrison has continued to issue delinquent property
        tax notices to [Plaintiffs] while failing to establish whether [Plaintiffs] are
        properly included in their zoning map. The confusion continues when
        considering Ordinances 01-05 and 01-06 [were] never passed correctly.
        Considering the totality of the circumstances it is evident to the Court the
        [Town] has failed to act or acted in error in a number of ways concerning
        [Plaintiffs’] property. Accordingly, as an equitable remedy the Court orders
        any outstanding citations from the Town of Morrison against [Plaintiffs]
        regarding property taxes for the relevant parcels to this case are void and
        invalid.7

        We, however, have determined that the foregoing findings and conclusions fail to
establish a basis for enjoining the Town from collecting delinquent taxes owed on
Plaintiffs’ properties. Our conclusion is based on two factors. First, Plaintiffs had available
to themselves and their counsel the means of ascertaining the true facts of the annexation
of their property; as a consequence, there can be no estoppel. See Far Tower Sites, LLC v.
Knox County, 126 S.W.3d 52, 66–67 (Tenn. Ct. App. 2003); see also Werne v. Sanderson,
954 S.W.2d 742, 745–46 (Tenn. Ct. App. 1997) (quoting Consumer Credit Union v.
Hite, 801 S.W.2d 822, 825 (Tenn. Ct. App. 1990)).

        The principle is well established that where both parties have the same means
        of ascertaining the true facts there can be no estoppel. It is essential, as a
        general rule, to the application of the principle of equitable estoppel, that the

        7
          The chancellor went on to hold, “[s]ince all parties now agree and are aware of the annexation in
Ordinance 01-01 and 01-02, [Plaintiffs] will be required to start paying property taxes on the property in
question beginning in 2022.”
                                                  - 11 -
       party claiming to have been influenced by the conduct or declarations of
       another to his injury, was himself not only destitute of knowledge of the state
       of the facts, but was also destitute of any convenient and available means of
       acquiring such knowledge, and that where the facts are known to both parties,
       or both have the same means of ascertaining the truth, there can be no
       estoppel. It is proper to add that, generally, the doctrine of estoppel does not
       apply to acts of public authorities.

Id. (quoting Haymon v. City of Chattanooga, 513 S.W.2d 185, 188–89 (Tenn. Ct. App.
1973)).

       Because equitable estoppel is an affirmative defense, see Tenn. R. Civ. P. 8.03,
Plaintiffs had the burden of proving that the Town was estopped from collecting the
property taxes. See Tenn. Farmers Mut. Ins. Co. v. Farrar, 337 S.W.3d 829, 837 (Tenn.
Ct. App. 2009). The record before us is devoid of any explanation as to why Plaintiffs were
unable to ascertain the truth regarding the annexation of their properties in 2001. To the
contrary, every citizen is presumed to know the law. Burks v. Elevation Outdoor Advert.,
LLC, 220 S.W.3d 478, 492 (Tenn. Ct. App. 2006) (citations omitted). Thus, Plaintiffs were
presumed to have known that their properties were annexed with the passage of Ordinances
01-01 and 01-02 in 2001. Because Plaintiffs cannot establish that they were unable to
ascertain the truth regarding the annexation of their properties by the Town in 2001, there
can be no estoppel. See id.

      It is also significant to note that the Town is a public authority, and “the doctrine of
estoppel does not apply to acts of public authorities.” Far Tower Sites, LLC, 126 S.W.3d
at 67 (quoting Haymon, 513 S.W.2d at 188–89). Thus, this principle of law provides
another basis on which to conclude that the Town is not collaterally estopped from relying
on Ordinances 01-01 and 01-02 to prove the annexation of Plaintiffs’ properties in 2001.

       Accordingly, we reverse the chancellor’s ruling that “based on the doctrine of
equitable estoppel the Court orders any outstanding property tax citations for the property
in question in this case against the Petitioners issued by the Town of Morrison between
September 4, 2001, and the date of this Order are void and therefore invalid.”

                                         III.    COSTS

       The chancellor also assessed all costs incurred in the trial court against the Town
based upon “the failure of the [Town] to properly disclose the correct annexation
ordinances in a timely fashion.” Because we have concluded that Plaintiffs knew or should
have known of the passage of Ordinances 01-01 and 01-02 in 2001, which annexed their
properties long before this action was commenced, we reverse the assessment of costs
incurred in the trial court and remand with instruction to assess costs incurred in the trial
court to Plaintiffs.

                                            - 12 -
                                     IN CONCLUSION

       The judgment of the trial court is affirmed in part and reversed in part, and this
matter is remanded for further proceedings consistent with this opinion. The costs of appeal
are assessed jointly and severally against the Appellants, Carole J. Boyd, Susan Greene, F.
Campbell Boyd, III, Mary Jane McGiboney, Bruce J. McGiboney, Ann F. Boyd Deal, Jack
W. Odom, Diane W. Odom, and Odom Revocable Living Trust.


                                                    ________________________________
                                                    FRANK G. CLEMENT JR., P.J., M.S.




                                           - 13 -